DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalmia (US 2018/0034134) of IDS record.
Regarding claim 1, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B) having a first surface (see FIG. 2B) and a second surface (FIG. 2B); and a substrate ( chassis 201) connected to the first surface of the electronic component through an adhesive layer (core 204), wherein the substrate comprises a first antenna (antenna 214/216) disposed over the second surface of the electronic components through the adhesive layer ( core 204 i.e. made of polymer).  
Regarding claim 2, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the substrate further comprises a third surface and a second antenna (antenna 214/216) disposed over the third surface through the adhesive layer (core 204 i.e. made of polymer).  
Regarding claim 3, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the substrate includes a flexible printed circuit board (element 201 as shown in FIG.3).  
Regarding claim 4, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the substrate (element 201) comprises at least a bending portion (see FIG. 3) located between the first antenna (antenna 214/216) and the second antenna (antenna 214/216).  
Regarding claim 5, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the substrate comprises an opening to expose the corresponding bending portion (as shown in FIG. 3).  
Regarding claim 6, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein a signal transmission path from the first antenna to the electronic component includes an interconnection structure of the substrate and an active surface of the electronic component, and the signal transmission path is along a lateral surface of the electronic component (see FIG. 3 and related text).  
Regarding claim 7, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the substrate further comprises: a first circuit layer (interconnect 208) in contact with the adhesive layer; a dielectric layer (element 213 and [0042) in contact with the first circuit layer, 4820-5107-6559.1 18Atty. Dkt. 102351-1694 wherein the first antenna and the second antenna are in contact with the dielectric layer (as shown in FIG. 3).  
Regarding claim 9, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the substrate is conformally disposed on at least four surfaces of the electronic component (see FIG. 3).  
Regarding claim 10, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the first antenna and the second antenna are spaced apart from each other (as shown in FIG. 3); and the first antenna and the second antenna are configured to radiate electromagnetic waves in different directions (underlined limitations considered as function of antenna 214/216). 
Regarding claim 11, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), having a first surface and an active surface adjacent to the first surface; and a substrate connected to the electronic component (electronic element 210) and having an interconnection structure ( interconnect structure 208), wherein the substrate comprises a first antenna disposed over the first surface of the electronic components (electronic element 210), and wherein a signal transmission path from the first antenna to the electronic component includes the first surface of the electronic component (see FIG. 3 and related text), the interconnection structure of the substrate, and an active surface of the electronic component (see Fig. 3 and related text).  
Regarding claim 12, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), further comprising an adhesive layer (core 204 i.e. made of polymer) connecting the electronic component with the substrate.  217
Regarding claim 13, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the substrate comprises a second antenna disposed over a second surface of the electronic components (electrical elements 210) and a bending portion (nonplanner part 217) separate the first antenna from the second antenna (antenna 216/214).  
Regarding claim 14, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the substrate comprises an opening (as shown in FIG. 3) to expose the bending portion (nonplanner portion 217).  
Regarding claim 15, Dalmia shows a semiconductor device package, comprising: an electronic component (electronic components 210 in FIG. 2B), wherein the electronic component has a conductive element (grounding element 219) on the active surface, and the conductive element penetrates the adhesive layer (core 204).  
Regarding claim 16, Dalmia shows a method of manufacturing a semiconductor device package, comprising: providing a flexible substrate (substrate 201) having a first antenna (antenna 216); attaching an electronic component (electronic component 210) to the flexible substrate through an adhesive layer (core 204); and bending the flexible substrate to align the first antenna with a first surface of the electronic component (see FIG. 3 and related text).  
Regarding claim 17, Dalmia shows a method of manufacturing a semiconductor device package further comprising: attaching a second surface of the electronic component to the flexible substrate through the adhesive layer (see FIG. 2A with respect to FIG. 3).  
Regarding claim 18, Dalmia shows a method of manufacturing a semiconductor device package further comprising, wherein operation further comprises attaching a second antenna of the flexible substrate to the second surface of the electronic component (see FIG. 2A with respect to FIG. 3).  
Regarding claim 19, Dalmia shows a method of manufacturing a semiconductor device package further comprising, connecting a conductive element (grounding element 219) of the electronic component with the flexible substrate by penetrating the adhesive layer (core 204).  
Regarding claim 20, Dalmia shows a method of manufacturing a semiconductor device package further comprising performing a reflow operation after the flexible substrate has been fully connected to the electronic component (see FIG. 3 and related text).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893